     Case 3:14-cr-00408-WKW-TFM Document 510 Filed 10/15/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
       v.                                  )     CASE NO. 3:14-CR-408-WKW
                                           )               [WO]
 VANESSA CROWE                             )

                                       ORDER

      Defendant, proceeding pro se, has filed a motion for compassionate release in

which she seeks to modify an imposed term of imprisonment pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). (Doc. # 500.) In 2015, Defendant was convicted and sentenced

to 236 months’ imprisonment based on her guilty plea to one count of aiding and

abetting possession with intent to distribute methamphetamine, in violation of 21

U.S.C. § 841(a)(1). (Doc. # 1 (Indictment); Doc. # 118 (Plea Agreement); (Doc. #

302 (Judgment).) Her projected release date from the custody of the Bureau of

Prisons is August 30, 2029. See https://www.bop.gov/inmateloc/ (last visited Oct.

7, 2020).

       Under § 3582(c)(1)(A)(i), a district court may modify a defendant’s sentence

when “extraordinary and compelling reasons warrant such a reduction.” However,

a defendant may move for such a reduction only after he or she “has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or [after] the lapse of 30 days from the receipt of such a
    Case 3:14-cr-00408-WKW-TFM Document 510 Filed 10/15/20 Page 2 of 3




request by the warden of the defendant’s facility, whichever is earlier.”

§ 3582(c)(1)(A) (alterations added).

      In the instant case, Defendant concedes that she has failed to exhaust her

administrative remedies for compassionate release. (Doc. # 500, at 21.) Instead, she

argues only that § 3582(c)(1)(A)’s exhaustion requirement is waivable. (Doc. # 500,

at 21-22.) However, courts are not at liberty to excuse a statutory exhaustion

requirement. Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016). This statute’s

exhaustion requirement is no exception. See United States v. Alam, 960 F.3d 831,

834 (6th Cir. 2020) (“Nothing in § 3582(c)(1)(A) suggests the possibility of judge-

made exceptions.”); see also United States v. Franco, No. 20-60473, 2020 WL

5249369, at *1 (5th Cir. Sept. 3, 2020) (joining the Third, Sixth, and Tenth Circuits

and holding that § 3582(c)(1)(A)’s exhaustion requirement is mandatory); United

States v. Springer, No. 20-5000, 2020 WL 3989451, at *3 (10th Cir. July 15, 2020)

(concluding that the federal prisoner “was required to request that the BOP file a

compassionate-release motion on his behalf to initiate his administrative remedies”);

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (holding that

§ 3582(c)(1)(A)’s exhaustion requirement is mandatory).           Furthermore, the

defendant must exhaust or wait thirty days before he or she files a motion for

compassionate release. Alam, 960 F.3d at 836 (dismissing a § 3582(c)(1)(A)(i)




                                         2
     Case 3:14-cr-00408-WKW-TFM Document 510 Filed 10/15/20 Page 3 of 3




motion without prejudice because movant’s thirty-day window did not close until

after the motion was filed).

       Because § 3582(c)(1)(A)’s exhaustion requirement is mandatory, Defendant

must submit proof that she has submitted an administrative petition requesting that

the BOP file a motion for compassionate release on her behalf pursuant to

§ 3582(c)(1)(A)(i). She also should provide evidence of the date she filed the

petition, and she should inform the court whether she has received a response to the

request and, if possible, submit evidence of the response or lack thereof.1

       For the foregoing reasons, it is ORDERED that Defendant’s motion (Doc.

# 500) is DENIED without prejudice with leave to refile, if necessary, after she has

exhausted her administrative rights.

       DONE this 15th day of October, 2020.

                                                           /s/ W. Keith Watkins
                                                     UNITED STATES DISTRICT JUDGE




       1
          Additionally, Defendant’s motion does not set forth “extraordinary and compelling
reasons” warranting release. § 3582(c)(1)(A)(i). Defendant alleges that the “COVID-19
pandemic, combined with [her] continuous battles of the flu” constitute extraordinary and
compelling reasons justifying compassionate release. (Doc. # 500, at 22.) However, Defendant
has not substantiated this allegation with any medical records. If she refiles, Defendant (or another
person on her behalf) should file documentation under seal substantiating her medical condition.

                                                 3
